DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 16, 60 (Fig. 1); 62 (Fig. 2); 82 (Fig. 9); 95, 99 (Fig. 10); 108 (Fig. 11). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2-11, 14, 16, and 19-20 are objected to because of the following informalities:  
In claims 2-11 and 13-15, line 1 respectively, “The syringe” should be “The improvement” 
In claim 4, line 2, “the longitudinal axis” should be “a longitudinal axis”
In claim 5, line 2, “the distance” should be “a distance”
In claim 11, line 4, “the longitudinal axis” should be “a longitudinal axis”
In claim 14, line 1, “the inside surface of the retainer ring” should be “the inwardly facing surface portion of the retainer ring”
In claim 16, line 1, “the push-out force” should be “a push-out force”
In claim 19, line 3, “needle holder” should be “a needle holder”
In claim 20, line 13, “reduce the retention” should be “reduce retention”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “the needle retraction assembly,” “the needle,” and “the barrel” are indefinite because it is unclear if all of the syringe elements of the preamble are being positively claimed or not. Specifically, it is unclear if the claimed relationships between different elements of the multifunctional needle holder and retainer ring assembly and the preamble syringe are required as claimed to anticipate the claim limitations or if only the relationship between the different elements of the multifunctional needle holder and retainer ring assembly, with or without the relationships with the preamble syringe, are sufficient to anticipate the claim limitations. For examination purposes, interactions and reference points between the multifunctional needle holder and retainer ring assembly and the preamble syringe will be interpreted as functional limitations that are anticipated by prior art that teach the multifunctional needle holder and retainer ring assembly. Claims 2-11 are rejected for incorporating the above elements of the claim due to their respective dependencies on claim 1.
Regarding claim 8, the limitation “the head section of the needle holder has a head section with an outwardly facing surface” is indefinite because it is unclear how “a head section with an outwardly facing surface” is distinct from “the head section” of claim 1. For example, it is unclear if a distinct part of “the head section” is meant to be “a head section with an outwardly facing surface” or if “the head section” of claim 1 is the element that further has “an outwardly facing surface.” For examination purposes, “a head section” introduced in claim 8 will be interpreted as “the head section” of claim 1 which further Claims 9-11 are rejected for incorporating the above elements of the claim due to their respective dependencies on claim 8.
Regarding claims 9-11, the limitation “an annular projection” in each claim is indefinite because it is unclear if “an annular projection” is an additional annular projection from that of claim 8 or if the “annular projection” of each claim is the same as the “annular projection” of claim 8. For examination purposes, prior art that teaches either one annular projection or two annular projections will be interpreted as anticipating the claim limitations.
Regarding claims 13 and 15, the limitation “an annular projection” in each claim is indefinite because it is unclear if “an annular projection” is an additional annular projection from that of claim 12 or if the “annular projection” of each claim is the same as the “annular projection” of claim 12. For examination purposes, prior art that teaches either one annular projection or two annular projections will be interpreted as anticipating the claim limitations.
Regarding claim 14, the limitation “the annular projection of the inside surface of the retainer ring” is indefinite because it is unclear if ‘the annular projection” refers to the annular projection of claim 12 which is being further limited as being on the inwardly facing surface of the retainer ring or if “the annular projection” is referring to the annular projection of claim 13. For examination purposes, the annular projection of claim 14 will be interpreted as being the annular projection of claim 12 that is being further limited as being on the inwardly facing surface portion in addition to being further limited as having a truncated prism cross section. 
Regarding claim 16, the limitations “the needle retraction assembly” and “the syringe” are indefinite because it is unclear if all of the syringe elements of the preamble are being positively claimed or not. As such, it is unclear if a syringe with all of the elements of the preamble are required to anticipate the method steps or if a syringe with at least a needle retraction assembly is all that is required to fulfill the method. Because other elements of the syringe are not being positively recited in the method, for examination purposes, “the needle retraction assembly” and “the syringe” will be interpreted as “a needle retraction assembly” and “a syringe.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pressly et al (US 5211629).
Regarding claim 12, Pressly discloses:
In a syringe (1; Fig. 1) comprising a barrel (5), a selectively retractable needle (3; Fig. 2 – the needle 3 is tensioned using spring 21 so that when the syringe is fully emptied (which is a selective time), the spring 21 expands to retract the needle), a plunger assembly (7) slidably engaging the barrel (5), and a needle retraction assembly (9), the improvement comprising: a multifunctional needle holder and retainer ring assembly (11, 13), the multifunctional needle holder and retainer ring assembly (11, 13) further comprising: a needle holder (13) having a head section (15) with an outwardly facing surface (radial outer surface of head section 15), a retainer ring (11) disposed between the barrel (5) and the needle holder (13), and having a radially expanded, inwardly facing surface portion (see Image 4 below) contacting the outwardly facing surface of the needle holder (13); wherein at least one of the inwardly facing surface portion of the retainer ring (11) and the outwardly facing surface of a head section (15) of the needle holder (13) comprises an annular projection (17; the outer surface of head section 15 includes a projection 17) that is desirably configured to enhance frictional interference between the head section (15) of the needle holder (13) and the retainer ring (11) while still permitting relative sliding movement between them during needle retraction (Col. 5:4-13 – the projection 17 slides through thrubore 75 and 15 creates a “liquid tight seal between needle head 13 and base 11” that is released when the needle is retracted, as seen in Fig. 2).
Regarding claim 13, Pressly discloses:
The syringe of claim 12 wherein the inwardly facing surface portion of the retainer ring (11) comprises an annular projection (see Image 5 below) that is configured to slidably engage the outwardly facing wall of the head section (15) of the needle holder (13).
Image 5. Annotated portion of Fig. 4

    PNG
    media_image1.png
    255
    407
    media_image1.png
    Greyscale


Regarding claim 16, Pressly discloses:
A method for increasing the push-out force without increasing the activation force before and during an injection administered (Col. 5:21-37 – the push-out force, interpreted as “the associated force required to overcome the holding force exerted on the needle holder by the retainer ring” as defined in the instant specification, is increased by energy storing means in the form of tensioned spring 21 in Fig. 2 to retract the needle 3) using with a syringe (1; Fig. 1) having a barrel (5); a rearwardly biased, forwardly projecting needle (3; Fig. 2 - the needle 3 is tensioned using spring 21 so that when the syringe is fully emptied, the spring 21 expands to rearwardly bias the needle); a needle retraction assembly (9) slidably seated inside a forward portion (Fig. 3) of the barrel (5); and a plunger assembly (7) slidably engaging an inside wall of the barrel (5; Figs. 1-2), comprising: providing as part of the needle retraction assembly (9) a multifunctional needle holder and retainer ring assembly (11, 13) further comprising: a needle holder (13) with an elongate front section (section between flange 17 and contacting portion 25), a larger diameter head section (15), and a fluid pathway (16) extending through the needle holder (13) in coaxial alignment with the needle (3) (Col. 4:36-40 – fluid flows from the barrel 5 through the needle lumen 16 by passing through needle holder 13); and an elastomeric retainer ring ((11) (Col. 4:28  - “a preferred material for base 11 is an elastomer”) disposed between the needle holder (13) and the barrel (5) (Fig. 1 – the elastomeric ring 11 is radially between the needle holder 13 and the barrel 5); wherein the head section (15) further comprises a rear opening (see Image 1 below), and a rearwardly facing annular surface (Image 1) surrounding the rear opening (Image 1), and wherein a  substantially unexpanded, circumferentially extending portion (collar surrounding thrubore 75) of the retainer ring (11) extends rearwardly behind a portion of the rearwardly facing annular surface (Fig. 1 - the outer edge of the collar of retainer ring 11 extends rearwardly to form a taper and therefore extends rearwardly behind the annotated rearwardly facing annular surface seen in Image 1); and administering an injection with the syringe (Col. 5:52-53 – “Once filled, the injection cycle is accomplished, again according to standard practice.”).
Image 1. Annotated portion of Fig. 6

    PNG
    media_image2.png
    331
    591
    media_image2.png
    Greyscale

Regarding claim 17, Pressly discloses:
A syringe (1; Fig. 1) comprising a retractable needle (3; Fig. 2 – the needle 3 is tensioned using spring 21 so that when the syringe is fully emptied, the spring 21 expands to retract the needle) and a cooperatively configured needle holder (13) and retainer ring (11) assembly wherein: the retainer ring (11) (Col. 4:28  - “a preferred material for base 11 is an elastomer”) and comprises an axially extending, inwardly facing wall (Fig. 4 – la walls of counterbore 73 and thrubore 75) having an inside diameter (diameter of thrubore 75); the needle holder (13) has a head section (15) having an outside diameter (diameter of flange 17) greater than the inside diameter (diameter of thrubore 75) of the retainer ring (11) that is inserted into a forwardly facing, radially expanded portion (the inner surface of thrubore 75 forms a shoulder where it meets with counterbore 73 and therefore is forwardly facing; in addition, it gets expanded by head section 15 and therefore is radially expanded) of the retainer ring (11) (Col. 5:6-11 – the diameter of flange 17 is slightly larger than the diameter of thrubore 75 and the head section 15 further slightly expands thrubore 75); and a substantially unexpanded portion (see Image 4 below) of the retainer ring (11) extends rearwardly behind the head section of the needle holder (the portion of the retainer ring 11 that is does not form thrubore 75 is substantially unexpanded; because the annotated section is behind the head section 15 when the device is assembled, it extends rearwardly behind the head section 15).
Image 4. Annotated portion of Fig. 4

    PNG
    media_image3.png
    168
    579
    media_image3.png
    Greyscale

Regarding claim 18, Pressly discloses:
A syringe (1; Fig. 1) comprising a retractable needle (3; Fig. 2 – the needle 3 is tensioned using spring 21 so that when the syringe is fully emptied, the spring 21 expands to retract the needle) and a cooperatively configured needle holder (13) and retainer ring (11) assembly wherein: the needle holder (13) further comprises a head section (15; Fig. 6) having a first axial length (length of head section 15) and an outside diameter (largest diameter of head section 15); the retainer ring (11; Fig. 4) is elastomeric (Col. 4:28  - “a preferred material for base 11 is an elastomer”) and further comprises an inwardly facing wall (inner wall of thrubore 75) having a second axial length (length of thrubore 75 and counterbore 73 ) and an inside diameter (diameter of thrubore 75) that is less than the outside diameter (largest diameter of head section 15) of the needle holder (13) (Col. 5:6-11 – the diameter of flange 17 is slightly larger than the diameter of thrubore 75 and the head section 15 further slightly expands thrubore 75); the first axial length (length of head section 15) is less than the second axial length (length of thrubore 75 and counterbore 73 combined is longer than the length of the head section 15); and wherein the head section (15) of the needle holder (13) is inserted into a forwardly facing, radially expanded first portion (the inner surface of thrubore 75 forms a shoulder where it meets with counterbore 73 and therefore is forwardly facing; in addition, it gets expanded by head section 15 and therefore is radially expanded as disclosed in Col. 5:6-11) of the elastomeric retainer ring (11) and an unexpanded second portion (Image 4) of the elastomeric retainer ring (11) extends rearwardly behind the inserted head section (15) of the needle holder (13) (the portion of the retainer ring 11 that is does not form thrubore 75 is substantially unexpanded; because the annotated section is behind the head section 15 when the device is assembled, it extends rearwardly behind the head section 15).
Regarding claim 19, Pressly discloses:
A syringe (1; Fig. 1) having a retractable needle (3; Fig. 2 – the needle 3 is tensioned using spring 21 so that when the syringe is fully emptied, the spring 21 expands to retract the needle) and a needle holder (13) and retainer ring (11) assembly comprising a needle holder (13) and an elastomeric retainer ring (11; Col. 4:28  - “a preferred material for base 11 is an elastomer”) wherein: needle holder (13) further comprises a head section (15) with an outside diameter (diameter of flange 17); the elastomeric retainer ring (11) has an unexpanded inside diameter (diameter of thrubore 75 before it is expanded) less than the outside diameter (Col. 5:6-11 – the diameter of flange 17 is slightly larger than the diameter of thrubore 75 and the head section 15 further slightly expands thrubore 75); the head section (15) is inserted into a front portion (thrubore 75 is not the rearmost part of the retainer ring 11 and therefore can be considered part of the front portion of the retainer ring 11) of the elastomeric retainer ring (11) that is expanded to accommodate the head section (15) (Col. 5:6-11 – the diameter of flange 17 is slightly larger than the diameter of thrubore 75 and the head section 15 further slightly expands thrubore 75); and an unexpanded rear portion (see Image 6 below) of the elastomeric retainer ring (11) extends rearwardly behind the head section (15) by a distance that is less than half the diameter of the head  (15) (Fig. 1 – the portion that extends rearwardly is about equal to the width of the rear face of head section 15, as annotated in Image 3, which is less than half of the largest diameter of head section 15).
Image 6. Annotated portion of Fig. 4

    PNG
    media_image4.png
    198
    601
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pressly et al (US 5211629) in view of Thayer (US 2006/0253074).
Regarding claim 1, Pressly discloses:
In a syringe (1; Fig. 1) having a barrel (5); a rearwardly biased, forwardly projecting needle (3; Fig. 2 – the needle 3 is tensioned using spring 21 so that when the syringe is fully emptied, the spring 21 expands to rearwardly bias the needle); a needle retraction assembly (9) slidably seated inside a forward portion (Fig. 3) of the barrel (5); and a plunger assembly (7) slidably engaging an inside wall of the barrel (5) (Figs. 1-2), the improvement comprising: a multifunctional needle holder (13) and retainer ring (11) assembly provided as part of the needle retraction assembly (9) (Col. 3:66-68, Col. 4:1-2 – the retractable needle 3 is held in the extended position by needle holder 13 and un-deformed retainer ring 11, where deformation of retainer ring 11 causes the needle 3 to retract), the multifunctional needle holder and retainer ring assembly (11, 13) further comprising a needle holder (11) with an elongate front section (section from flange 17 to shoulder 25; Fig. 6), a larger diameter head section (15), and a fluid pathway (16) extending through the needle holder (13) in coaxial alignment with the needle (3) (Fig. 6; Col. 4:36-40 – the lumen of the needle extends into hollow portion 16 of the needle holder 13); and an elastomeric retainer ring (11) (Col. 4:28  - “a preferred material for base 11 is an elastomer”) disposed between the needle holder (13) and the barrel (5) (Fig. 1 – the elastomeric ring 11 is radially between the needle holder 13 and the barrel 5); wherein the head section (15) further comprises a rear opening (see Image 1 below), and a rearwardly facing annular surface (Image 1) surrounding the rear opening (Image 1), and wherein a circumferentially extending collar portion (collar portion surrounding thrubore 75) of the retainer ring (11) extends rearwardly behind the rearwardly facing annular surface (Fig. 1 – the outer 11 extends rearwardly to form a taper and therefore extends rearwardly behind the annotated rearwardly facing annular surface seen in Image 1).
Image 1. Annotated portion of Fig. 6

    PNG
    media_image2.png
    331
    591
    media_image2.png
    Greyscale

Pressly discloses all of the elements of the claim but is silent regarding the rear opening having “an inwardly tapering frustoconical section of the fluid pathway.” However, Thayer teaches a retractable-needle syringe (150; Fig. 5), thus being in the same field of endeavor, with a needle holder (152; Fig. 6) having a proximally facing frustoconical surface (186) that has an inward taper in order to “eject as much of the fluid from the variable fluid chamber 190 as possible” (¶0051). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the needle holder of Pressly to incorporate an inwardly tapering frustoconical section as taught by Thayer in order to be able to eject as much fluid from the syringe as possible, as acknowledged by Thayer.
Regarding claim 2, Pressly in view of Thayer discloses the syringe of claim 1 where the frustoconical section taught by Thayer has a wall surface inclined (see Image 2 below) with an acute angle from the longitudinal axis of the needle holder. Thayer is silent regarding the angle being “about 40° to about 50° from the longitudinal axis of the needle holder.” It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to cause the device of Pressly in view of Thayer to have an acute angle of about 45° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior 
Image 2. Annotated portion of Fig. 2

    PNG
    media_image5.png
    412
    509
    media_image5.png
    Greyscale

Regarding claim 3, Pressly in view of Thayer discloses the syringe of claim 2 but is silent regarding the wall surface being inclined at “an acute angle of about 45° from the longitudinal axis of the needle holder.” However, Thayer teaches the inclined surface of the needle holder allows ejection of as much fluid as possible from the syringe (¶0051). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to cause the device of Pressly in view of Thayer to have an acute angle of about 45° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a 
Regarding claim 5, Pressly in view of Thayer discloses:
The syringe of claim 1 wherein the rearwardly facing annular surface (Image 1) has a width that is approximately equal to the distance by which the circumferentially extending collar portion (collar surrounding thrubore 75) of the retainer ring (11) extends rearwardly beyond the rearwardly facing annular surface (see Image 3 below – the annotated width of the annular surface and the protruding distance of the collar portion are approximately equal).
Image 3. Annotated portion of Fig. 1 and Fig. 6 (side by side)

    PNG
    media_image6.png
    351
    638
    media_image6.png
    Greyscale

Regarding claim 7, Pressly in view of Thayer discloses:
(15) has a first radius (largest outer radius of head section 15), the rear opening (Image 1) has a second radius (radius of thrubore 75), and the rearwardly extending portion (Image 1) of the retainer ring is substantially unexpanded (see Image 4 below) and extends behind the rear end of the needle holder (13) by a longitudinal distance that is substantially equal to the difference between the first and second radius (Figs. 1, 6; Image 3 – the difference between the first radius and the second radius of the head section is the same as the annotated width of the rearwardly facing annular surface of Image 3; the distance extending past the head section of the retainer ring 11 is substantially equal to the width of the annular surface, as established in the rejection of claim 5).
Image 4. Annotated portion of Fig. 4

    PNG
    media_image3.png
    168
    579
    media_image3.png
    Greyscale

Regarding claim 8, Pressly in view of Thayer discloses:
The syringe of claim 1 wherein the head section (15) of the needle holder (13) has a head section (15) with an outwardly facing surface (radial outer surface of head section 15), the retainer ring (11) has an inwardly facing surface (surface of thrubore 75) contactinig the outwardly facing surface of the head section (15) of the needle holder (13) (Fig. 1), and wherein at least one of the inwardly facing surface of the retainer ring (11) and the outwardly facing surface of the head section (15) of the needle holder (13) comprises an annular projection (17; the outer surface of head section 15 includes a projection 17) that is desirably configured to enhance frictional interference between the head section (15) of the needle holder (13) and the retainer ring (11) while still permitting relative sliding movement between them during needle retraction (Col. 5:4-13 – the projection 17 slides through thrubore 75 and together with the tapered outer surface of head section 15 creates a “liquid tight seal between needle head 13 and base 11” that is released when the needle is retracted, as seen in Fig. 2).
claim 9, Pressly in view of Thayer discloses:
The syringe of claim 8 wherein the inwardly facing surface of the retainer ring (11) comprises an annular projection (see Image 5 below) that is configured to slidably engage the outwardly facing wall of the head section (15) of the needle holder (13).
Image 5. Annotated portion of Fig. 4

    PNG
    media_image1.png
    255
    407
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Pressly et al (US 5211629) in view of Thayer (US 2006/0253074), fails to disclose or make obvious a device as described in claim 20. Specifically, Pressly and Thayer fail to disclose or make obvious a syringe, in combination with all of the other elements of the claim, in which a frustoconical wall surface reduces “a thumb force required to advance the plunger assembly inside the barrel and to reduce turbulence in a fluid entering the rear opening into the fluid flow path during an injection, and to reduce the retention of any air bubble in fluid disposed around the opening during use of the syringe.” Although Thayer teaches a frustoconical wall surface of a needle holder that maximizes the fluid that is ejectable from a retractable needle syringe, this teaching does not anticipate reducing turbulence or air bubbles in a syringe during use. In addition, the syringe of Pressly uses absorbent materials (51, Fig. 1) at a distal end of the syringe to absorb any excess fluid from the retracted syringe but fails to disclose or make obvious reducing turbulence or air bubbles during use of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783